     Case 3:18-cv-01543-CAB-MDD Document 34-4 Filed 10/21/19 PageID.595 Page 1 of 3




        1     Michael L. Kirby, Esq. (SBN 50895)
               mike@kirj:,_yan.dkirbylaw.com
        2     KIRBY--& KIRBY LLP
              501 West Broadway, Suite 1720
        3     San Diego, California 92101
              Telephone: 619.487.1500
        4     Facsimile: 619.501.5733

        5     Attorney for Defendants
        6
        7
        8                           UNITED STATES DISTRICT COURT
        9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
      10      ANTICANCER, INC.,                            Case No.: 18-cv-1543-CAB-MDD
      11                   Plaintiff,                     DECLARATION OF EVAN
                                                          BIRKHEAD
      12            v.
      13      PDOX, INC., dba CERTIS
              ONCOLOGY SOLUTIONS, PETER
      14      ELLMAN, and DOES 1 to 10,
                                                          Judge:        Hon. Cathy Ann Bencivengo
      15                   Defendants.                    Dept.:        4C
                                                          Magistrate:   Mitchell D. Dembin
      16                                                  Dept.:        11th Floor
      17
      18            Evan Birkhead, under penalty of perjury, declares as follows:
      19            1.     I am the founder of Evan Birkhead LLC, an independent consulting
      20      firm specializing in strategic marketing and communications primarily for startups
      21      in the technology industry. The matters set forth herein are true of my own personal
      22      knowledge and if called upon to testify thereto, I could and would competently do
      23      so under oath. I have no financial interest in the outcome of this case.
      24            2.     In June of 2016, I was hired by Peter Ellman, the Chief Executive
      25      Officer of then PDOX, Inc., later known as PDOX, Inc., dba Certis Oncology
      26      Solutions, and now known as Certis Oncology Solutions, Inc. ("Certis"), to provide
      27      consulting services to promote the orthotopic PDOX procedure. Those services
      28
{K&K0215068                                                                 Case No. 18-cv-1543-CAB-MDD
4}
     Case 3:18-cv-01543-CAB-MDD Document 34-4 Filed 10/21/19 PageID.596 Page 2 of 3




         1      included preparing marketing materials, building a preliminary website, videos, and
         2      building sales or investor decks, which is basically a short statement of the
         3      company's mission which can be provided to potential investors.
         4            3.     In March 2018, Certis migrated its website from
         5      AntiCancerPDOX.com to CertisOncology.com. As part of this migration, we
         6      developed a new company brand, including new colors, new logo, and new
         7      marketing language, that was thoroughly and intentionally distinct from
         8      AntiCancerPDOX's original branding and language.
         9            4.     After migrating AntiCancerPDOX.com to CertisOncology.com, I
       10       believed that I had removed the terms "AngioMouse" and "HDRA" and other
       11       trademarks that were irrelevant to our business from CertisOncology.com.
       12             5.     On or shortly after November 4, 2018, Peter Ellman ("Ellman")
       13       informed me of AntiCancer's First Amended Complaint ("FAC") in this action, and
       14       directed me to investigate whether CertisOncology.com still contained the terms
       15       "AngioMouse" or "HDRA."
       16             6.     During that process, we discovered "ghost pages," which still included
       17       references to the trademarks we deleted.
       18             7.     "Ghost pages" are webpages that cannot be navigated to using the
       19       internal navigation of a website, but may still be accessed through a search engine.
       20       Although they do not link to a website, the pages still reside in the website creation
       21       program (in this case W ordpress) and are therefore searchable . What this means is
       22       that a user accessing certisoncology.com would not be able to find "HDRA" or
       23       "AngioMouse" by clicking links on the website.
       24             8.     Only by specifically searching for "Certis" and "HDRA" or
       25       "AngioMouse" would a user have been able to find the "ghost pages." In fact, that
       26       is how we discovered the oversight. There is no reason anyone would ever search
       27       for either of these terms, since we were not promoting or offering these products.
       28
                                                                2
{K&K02 l 5068
                                                                         Case No. 18-cv-1543-CAB-MDD
4)
     Case 3:18-cv-01543-CAB-MDD Document 34-4 Filed 10/21/19 PageID.597 Page 3 of 3




        1           9.    When I realized the existence of the ghost pages, I immediately deleted
        2     them and informed Ellman that they had been removed.
        3           I declare under penalty of perjury under the laws of the United States and the
        4     States ofNew Jersey and California that the foregoing is true and correct, and that
        5     this declaration was executed this 2 l8t day of October, 2019, at Jackson, New Jersey.
        6
        7
                                                    e.,##,11 :_.,e... ~
                                                     EV AN BIRKHEAD
        8
        9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
                                                             3
{K&K0215068
                                                                      Case No. 18-cv-1543-CAB-MDD
4}
